           Case 7:21-cv-00114 Document 1 Filed 06/21/21 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                         MIDLAND DIVISION

DANIEL FITTING,                          §
                                         §
      Plaintiff,                         §
                                         §
v.                                       §    Case No. 7:21-cv-114
                                         §
EXPERIAN INFORMATION                     §
SOLUTIONS, INC.; and                     §
JP MORGAN CHASE BANK, N.A.,              §
                                         §
      Defendants.                        §


              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Daniel Fitting brings this action against Defendants Experian

Information Solutions, Inc., and JP Morgan Chase Bank, N.A. and alleges:

                                  Introduction

      1.     This is an action for actual, statutory and punitive damages, costs and

attorney’s fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681

et seq. (FCRA) and the Truth In Lending Act, 15 U.S.C. § 1601 et seq. (TILA).

      2.     In or around February 2021, an individual took over Plaintiff’s JP

Morgan Chase Bank credit card while Plaintiff was on vacation out of state. There

was approximately $35,100 in fraudulent charges made to the card.

      3.     Plaintiff brings claims for actual and punitive damages against

Defendants for their claims or attempts to enforce a debts when it is known that




                                         1
           Case 7:21-cv-00114 Document 1 Filed 06/21/21 Page 2 of 14




the debts are not legitimate, for their inaccurate reporting, and for their failure to

investigate Plaintiff’s disputes of that inaccurate reporting.

                       Jurisdiction, Venue and Parties

      4.     This Court has original jurisdiction over Plaintiff’s claims arising

under the FCRA, and TILA pursuant to 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

      5.     Personal jurisdiction exists over Defendants as they have the

necessary minimum contacts with the State of Texas, this suit arises out of

Defendants’ specific conduct with Plaintiff in Texas, and Plaintiff was injured in

Texas.

      6.     Venue is appropriate in the United States District Court for the

Western District of Texas, Midland Division, pursuant to 28 U.S.C. § 1391, as a

substantial part of the events giving rise to Plaintiff’s claims occurred in Midland

County, Texas.

      7.     Plaintiff is a natural person residing in Midland County, Texas.

      8.     Plaintiff is, and was at all relevant times a “consumer” as defined by

the FCRA, 15 U.S.C. § 1681a(c).

      9.     Defendant Experian Information Solutions, Inc. (“Experian”) is a

consumer reporting agency formed in Ohio and headquartered in Costa Mesa,

California. Experian conducts business in the State of Texas through its registered

agent, CT Corporation System, located at 1999 Bryan Street, #900, Dallas, TX

75201.




                                          2
            Case 7:21-cv-00114 Document 1 Filed 06/21/21 Page 3 of 14




      10.    Experian is a “consumer reporting agency” as defined by 15 U.S.C. §

1681a(f).

      11.    Defendant JP Morgan Chase Bank, N.A. (“Chase”) is a national

association and its registered agent is CT Corporation System, located at 1999

Bryan Street, #900, Dallas, TX 75201. TD Bank regularly conducts business in the

State of Texas.

                              General Allegations

      12.    Plaintiff went out of town to Birmingham, Alabama from February 12

– February 19, 2021.

      13.    While out of town, Plaintiff realized that his Chase card had been

fraudulently taken over.

      14.    Plaintiff’s Chase card was fraudulently taken over and used to

purchase Chumba Gold Coins online casino games, totaling approximately

$35,100 in fraudulent charges.

      15.    On February 12, 2021, after arriving in Birmingham, Alabama,

Plaintiff attempted to use his Chase card to check into his hotel.

      16.    When his Chase card was denied while checking into his hotel on

February 12, 2021, Plaintiff did not think anything of it. Plaintiff assumed the card

was denied due to being out of state, gave the woman at the hotel his debit card

instead, and thought to himself that he should receive a text from Chase asking

him to approve the purchase shortly.




                                         3
            Case 7:21-cv-00114 Document 1 Filed 06/21/21 Page 4 of 14




      17.    Later that evening, Plaintiff received a text from Chase regarding a

$20 charge. Plaintiff approved it assuming it was a delayed alert from the hotel

earlier in the day.

      18.    Plaintiff continued to use his credit card in Birmingham from

February 12th through February 16.

      19.    On February 16, 2021, Plaintiff’s card was declined at a restaurant in

Birmingham.

      20.    On February 16, 2021, following his card being declined, Plaintiff

called Chase right after his card was denied at a restaurant in Birmingham.

      21.    During his February 16, 2021 call with Chase, Plaintiff first learned of

the fraudulent activity on his account.

      22.    During his February 16, 2021 call with Chase Bank, the representative

at Chase told Plaintiff not to worry that they would take care of removing the

fraudulent purchases from his account statement.

      23.    Plaintiff’s account was not restored following his February 16, 2021

call with Chase.

      24.    On March 9, 2021, Plaintiff filed a report with the Midland Texas

Police, case number 21-0309-009 in regard to the fraud on his Chase card.

      25.    In or around March of 2021, Chase responded and denied Plaintiff’s

first fraud claim, validating the purchases.

      26.    In or around March of 2021, Plaintiff contacted Chase and filed a

second fraud claim.


                                          4
            Case 7:21-cv-00114 Document 1 Filed 06/21/21 Page 5 of 14




      27.      On or around March 18, 2021, Chase responded and denied Plaintiff’s

second fraud claim, again validating the purchases.

      28.      In or around March of 2021, Plaintiff contacted Chase and filed a third

fraud claim.

      29.      Once again, on or around April 7, 2021, Chase responded and denied

Plaintiff’s third fraud claim, again validating the purchases.

      30.      On April 14, 2021, Plaintiff mailed detailed dispute letters to the

Credit Reporting Agencies, specifically Defendant Experian.

      31.      In these letters Plaintiff explained in detail exactly what happened

with his Chase card. He provided the credit reporting agencies, and through them

Chase, with his contact information and invited them to contact him regarding this

fraudulent activity.

      32.      Plaintiff received dispute results from Experian dated April 28, 2021.

      33.      In their April 28, 2021 dispute results, Experian responded verifying

the fraudulent activity on Plaintiff’s Chase account.

      34.      Despite Plaintiff having given notice to Chase of the fraud, Chase has

submitted several adverse credit reports to the credit reporting agencies, including

Defendant Experian, regarding Plaintiff. Chase’s actions in submitting these

adverse credit reports constitute a violation of the TILA.

      35.      As a result of Defendants’ conduct, Plaintiff has suffered actual

damages in the form of adverse interest rates, lost loan and credit opportunities,




                                           5
            Case 7:21-cv-00114 Document 1 Filed 06/21/21 Page 6 of 14




credit defamation, time and expense dealt with repeatedly disputing the accounts

and communicating with Defendants, as well as emotional distress.

      36.    Plaintiff’s damages are continuing.

      37.    All necessary conditions precedent to the filing of this action have

occurred.

                                COUNT I
             (Violations of FCRA § 1681s-2(b) by Chase Bank)

      38.    Plaintiff re-alleges and incorporates paragraphs 1 through 37,

including all subparts, as if fully set forth herein.

      39.    Chase is an entity who, regularly and in the course of business,

furnishes information to one or more consumer reporting agencies about its

transactions or experiences with any consumer and therefore constitutes a

“furnisher of information” as codified at 15 U.S.C. § 1681s-2.

      40.    Chase published false information regarding Plaintiff’s alleged debt

obligation and the Chase account to Experian and through Experian to all of

Plaintiff’s potential lenders.

      41.    On one or more occasions within the past two years, by example only

and without limitation, Chase violated 15 U.S.C. § 1681s-2(b)(1)(B) by failing to

review all relevant information provided by the consumer reporting agencies along

with Plaintiff’s disputes.

      42.    When Plaintiff mailed his detailed, written disputes and enclosures to

Experian, those consumer reporting agencies (CRAs) used a dispute system named



                                            6
            Case 7:21-cv-00114 Document 1 Filed 06/21/21 Page 7 of 14




“e-OSCAR” which has been adopted by the CRAs and by their furnisher-customers

such as Chase. It is an automated system and the procedures used by the CRAs are

systemic and uniform.

      43.    When a CRA like Experian receives a consumer dispute, it (usually via

an offshore, outsourced vendor) translates that dispute into an Automated Credit

Dispute Verification or “ACDV” form.

      44.    The ACDV form is the method by which Chase has elected to receive

consumer disputes pursuant to 15 U.S.C. § 1681i(a).

      45.    Based on the manner in which Experian responded to Plaintiff’s

disputes, representing that Chase had verified the supposed accuracy of its

reporting, Plaintiff alleges that Experian did in fact forward Plaintiff’s disputes via

ACDVs to Chase.

      46.    Chase understood the nature of the Plaintiff’s disputes when it

received the ACDVs from Experian.

      47.    Given the detailed information Plaintiff provided Chase on multiple

occasions, Chase should have understood that Plaintiff was the victim of identity

theft and that his account had been taken over by a wrongdoer. Despite this, Chase

failed to conduct a reasonable investigation and repeatedly insisted its reporting

was accurate.

      48.    In his detailed dispute letters, Plaintiff provided Chase his phone

number and told Chase to feel free to call him but Chase chose not to call Plaintiff




                                          7
             Case 7:21-cv-00114 Document 1 Filed 06/21/21 Page 8 of 14




to gather any additional information before responding to the ACDVs at issue in

this case.

      49.     In his detailed dispute letters, Plaintiff provided Chase his email

address told Chase to feel free to email him but Chase chose not to email Plaintiff

to gather any additional information before responding to the ACDVs at issue in

this case.

      50.     If there was any additional information Chase needed in order to

conduct a reasonable investigation of Plaintiff’s disputes in this case, Chase did

nothing to explain to Plaintiff what additional information it needed before

responding to the ACDVs at issue. Nor did Chase make any attempt to obtain any

additional information from Plaintiff.

      51.     Chase violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly

investigate Plaintiff’s dispute of Chase’s representations; by failing to review all

relevant information regarding same; by failing to correctly report the results of an

accurate investigation to every other credit reporting agency; and by failing to

permanently and lawfully correct its own internal records to prevent the re-

reporting of Chase’s representations to the consumer reporting agencies.

      52.     Chase violated 15 U.S.C. § 1681s-2(b) by continuing to furnish

inaccurate information to Experian after Chase had been notified of the dispute

and that the information was inaccurate.

      53.     As a result of Chase’s conduct, action and inaction, Plaintiff suffered

damage by loss of time due to Plaintiff’s attempts to correct the inaccurate


                                          8
             Case 7:21-cv-00114 Document 1 Filed 06/21/21 Page 9 of 14




information; stress; and the mental and emotional pain, anguish, humiliation and

embarrassment of credit denials.

       54.     Chase’s conduct, action, and inaction was willful, rendering it liable

for actual or statutory damages, and punitive damages pursuant to 15 U.S.C. §

1681n. In the alternative, Chase was negligent entitling Plaintiff to recover actual

damages under 15 U.S.C. § 1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against JP Morgan Chase Bank, N.A. for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder from

further violations of these parts and any other such relief the Court may deem just

and proper.

                                      COUNT II
             (Violations of the Truth in Lending Act § 1643 Chase Bank)

       55.     Plaintiff re-alleges and incorporates paragraphs 1 through 37,

including all subparts, as if fully set forth herein.

       56.     At all material times herein, Plaintiff is a “person,” “consumer,” and

“card holder” as those terms are defined by the TILA. 15 U.S.C. § 1602(e), (i), and

(n).

       57.     At all material times herein, Defendant Chase is a “person” and

“creditor” subject to the TILA. 15 U.S.C. § 1602(e) and (g).

       58.     At all material times herein, Plaintiff’s Chase account is an “open end

consumer credit plan” as defined by the TILA. 15 U.S.C. § 1602(j).



                                            9
            Case 7:21-cv-00114 Document 1 Filed 06/21/21 Page 10 of 14




      59.     After learning of the fraudulent use of his Chase card, Plaintiff gave

Chase timely notice of that fraud.

      60.     Under 15 U.S.C. § 1643, Plaintiff’s liability for the unauthorized use of

the Chase card is limited to $50.00.

      61.     On or around February 16, 2021, Plaintiff notified Chase that certain

transactions on his Chase card were unauthorized and that he received no benefit

from the transactions.

      62.     The person who stole Plaintiff’s Chase card was not authorized to

withdraw funds or to make purchases through the use of Plaintiff’s Chase card.

      63.     Because Plaintiff is the victim of theft and retained no benefit from the

unauthorized charges, his liability for the unauthorized charges is limited to, at

most, $50.00.

      64.     Chase is in violation of the TILA, 15 U.S.C. § 1643 by attempting to

collect the unauthorized amounts in excess of $50.00.

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant JP Morgan Chase Bank, N.A. for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees,

enjoinder from further violations of these parts and any other such relief the Court

may deem just and proper.




                                          10
              Case 7:21-cv-00114 Document 1 Filed 06/21/21 Page 11 of 14




                                    COUNT III
                 (Violations of the FCRA § 1681i(a) by Experian)

        65.     Plaintiff re-alleges and incorporates paragraphs 1 through 37,

including all subparts, as if fully set forth herein.

        66.     When Plaintiff disputed the inaccurate account information with non-

party Trans Union, Trans Union deleted the information. When Plaintiff provided

Defendant Experian with the same detailed information, Experian failed to

properly investigate and remove the inaccurate information regarding the Chase

account.

        67.     Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in Plaintiff’s credit file after receiving notice of such inaccuracies, by

failing to conduct a lawful reinvestigation, and by failing to maintain reasonable

procedures with which to filter and verify disputed information in Plaintiff’s credit

file.

        68.     Experian failed to investigate Plaintiff’s dispute despite Plaintiff

providing all the necessary information. Experian chose to ignore all the

information provided in the dispute and rely solely on the information provided by

Chase. Plaintiff even provided his contact information, but Experian made no

attempt to contact him to obtain any additional information if any was needed.

        69.     Experian chose to ignore this information and simply parroted the

information provided by the furnisher.




                                           11
            Case 7:21-cv-00114 Document 1 Filed 06/21/21 Page 12 of 14




      70.     Discovery will show that when Experian receives an ACDV response

from a furnisher, the consumer’s credit file is automatically updated with whatever

information the furnisher has provided. No human being at Experian reviews the

ACDV response to conduct any independent investigation whatsoever.

      71.     Experian’s conduct, action, and inaction was willful, rendering it

liable for actual or statutory damages, and punitive damages pursuant to 15 U.S.C.

§ 1681n. In the alternative, Experian was negligent, entitling Plaintiff to recover

actual damages under 15 U.S.C. § 1681o.

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant Experian Information Solutions, Inc. for

statutory damages, punitive damages, actual damages, costs, interest, attorney

fees, for pre-judgment and post-judgment interest at the legal rate, enjoinder from

further violations of these parts, and any other such relief the Court may deem just

and proper.

                                  COUNT IV
              (Violations of the FCRA § 1681e(b) by Experian)

      72.     Plaintiff re-alleges and incorporates paragraphs 1 through 37,

including all subparts, as if fully set forth herein.

      73.     Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains

concerning Plaintiff.



                                           12
            Case 7:21-cv-00114 Document 1 Filed 06/21/21 Page 13 of 14




      74.     Plaintiff did not make the disputed charges on the Chase account, nor

did he authorize anyone else to make those charges. Despite this, Experian’s

procedures allowed for the account to be reported on Plaintiff’s Experian credit

report.

      75.     As a result of this conduct, action, and inaction of Experian, Plaintiff

suffered damages by cost of communications for the many hours spent attempting

to remedy the error, stress associated with a reduction in available credit, and

mental and emotional pain stemming from the anguish, humiliation, and

embarrassment of credit reduction.

      76.     Experian’s conduct, action, and inaction was willful, rendering it

liable for punitive damages pursuant to 15 U.S.C. § 1681n. In the alternative,

Experian was negligent entitling Plaintiff to recover under 15 U.S.C. § 1681o.

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant Experian Information Solutions, Inc. for

statutory damages, punitive damages, actual damages, costs, interest, attorney

fees, for pre-judgment and post-judgment interest at the legal rate, enjoinder from

further violations of these parts, and any other such relief the Court may deem just

and proper.




                                          13
Case 7:21-cv-00114 Document 1 Filed 06/21/21 Page 14 of 14




                          Respectfully submitted,

                          s/ Octavio “Tav” Gomez
                          Octavio “Tav” Gomez
                          Florida Bar No.: 0338620
                          MORGAN & MORGAN, PA
                          201 North Franklin Street, 7th Floor
                          Tampa, Florida 33602
                          Telephone: (813) 223-5505
                          Facsimile: (813) 222-2490
                          TGomez@ForThePeople.com
                          JKersey@ForThePeople.com
                          AWynne@ForThePeople.com
                          Attorney for Plaintiff




                            14
